
	
		I
		112th CONGRESS
		1st Session
		H. R. 1765
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Mr. Boustany
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Migratory Bird Treaty Act to authorize
		  hunting under certain circumstances.
	
	
		1.Short titleThis Act may be cited as the
			 Migratory Bird Treaty Amendment Act of
			 2011.
		2.Migratory
			 birdsSection 3 of the
			 Migratory Bird Treaty Act (16 U.S.C. 704) is amended by adding at the end the
			 following:
			
				(c)ExceptionNotwithstanding
				any other provision of this Act, subsection (b) shall not apply to an
				agricultural producer, or a hunter with the permission of the agricultural
				producer, if—
					(1)the manipulation
				occurs on land of the agricultural producer on which a crop during the current
				or immediately preceding crop year was not harvestable due to a natural
				disaster, as determined by the Secretary of Agriculture; and
					(2)a local
				representative of the Secretary of Agriculture confirms that—
						(A)the crop has been
				destroyed; and
						(B)it would not be
				economically practicable to harvest the
				crop.
						.
		
